United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Plainfield, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1317
Issued: February 24, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 23, 2020 appellant, through counsel, filed a timely appeal from a May 19, 2020
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180
days has elapsed from OWCP’s last merit decision, dated September 5, 2019, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board lacks jurisdiction to review the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the case
as set forth in the Board’s prior decisions are incorporated herein by reference. The relevant facts
are as follows.
OWCP accepted that on October 5, 2009 appellant, then a 34-year-old letter carrier,
sustained a medial meniscus tear of her left knee due to a fall down stairs while in the performance
of duty. It assigned OWCP File No. xxxxxx003. Appellant stopped work on October 5, 2009 and
OWCP paid her wage-loss compensation on the supplemental rolls for disability commencing
November 20, 2009. On January 12, 2010 Dr. Jeffrey F. Augustin, an attending Board-certified
orthopedic surgeon, performed OWCP-authorized left knee arthroscopy with lateral meniscectomy
and excision of plica.4
By decision dated June 17, 2010, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective June 17, 2010 because she ceased to have residuals/disability from
her accepted October 5, 2009 employment injury as of that date. By decision dated November 17,
2010, it modified its June 17, 2010 termination decision to reflect that only her wage-loss
compensation was terminated, effective June 17, 2010.
On June 21, 2012 appellant filed a traumatic injury claim (Form CA-1) alleging that on
June 20, 2012 she injured her left knee when she stepped down off a curb while in the performance
of duty. OWCP assigned OWCP File No. xxxxxx402.5
By decision dated August 9, 2012, OWCP denied appellant’s claim for a June 20, 2012
traumatic injury under OWCP File No. xxxxxx402 because she failed to establish the medical
component of fact of injury.
On October 22, 2012 Dr. Allen Glushakow, an attending Board-certified orthopedic
surgeon, performed left knee surgery, including abrasion arthroplasty, chondroplasty, arthrotomy,
and partial lateral meniscectomy. He noted that during the surgery he observed an effusion and

3

Docket No. 18-1529 (issued April 19, 2019); Docket No. 17-1319 (issued December 7, 2017); Docket Nos. 141187; 14-1215 (issued February 2, 2015).
4

OWCP paid appellant wage-loss compensation on the periodic rolls commencing March 14, 2010.

5
In April 2013 OWCP administratively combined OWCP File Nos. xxxxxx402 and xxxxxx003, with the latter
designated as the master file.

2

osteochondral fracture of the medial femoral condyle, as well as a partial tear of the lateral
meniscus. The surgery was not authorized by OWCP.6
By decision dated February 20, 2013, a representative of OWCP’s Branch of Hearings and
Review modified OWCP’s August 9, 2012 decision to accept the condition of left knee sprain as
having been sustained on June 20, 2012 “with entitlement to medical benefits being limited to the
claimant’s emergency room visit on June 20, 2012.” OWCP’s hearing representative noted, “The
district [office’s] denial of the claim for any other left knee condition and for benefits subsequent
to June 20, 2012 is affirmed.”
By decision dated April 30, 2013, OWCP advised appellant that her claim for a traumatic
injury on June 20, 2012 was formally accepted for a left knee sprain. It indicated that, per the
February 20, 2013 decision of OWCP’s hearing representative, authorization for medical
treatment was limited to treatment at the emergency room on June 20, 2012.
On May 10, 2013 appellant filed claims for compensation (Form CA-7) for the periods
June 21 through October 21, 2012 and October 22, 2012 through March 18, 2013.7 The first
period of compensation was filed under OWCP File No. xxxxxx402 and the latter period under
OWCP File No. xxxxxx003. With respect to the period June 21 through October 21, 2012, OWCP
advised appellant by letter dated May 13, 2013 that she should pursue her appeal rights associated
with the February 20, 2013 decision.
In an informational letter dated June 10, 2013, OWCP advised appellant that her claim for
compensation for the period October 22, 2012 to March 18, 2013 was not payable. It explained
that, in its November 17, 2010 decision, it had terminated her wage-loss compensation effective
June 17, 2010.
In a July 17, 2013 letter counsel, on behalf of appellant, requested authorization for her
October 22, 2012 left knee surgery and compensation for any periods of disability related to her
accepted work-related left knee condition. He noted, “[Appellant] underwent surgery by
Dr. Glushakow under the above file in October 2012. Clearly, this is new evidence and was not
available on June 17, 2010. Appellant is now disabled as a result of the effects of the surgery.”8
By decision dated November 14, 2013, OWCP denied appellant’s July 17, 2013
reconsideration request, finding that it was untimely filed with respect to the November 17, 2010
decision and failed to demonstrate clear evidence of error. It indicated that the June 10, 2013
“decision” for which she was considered to have requested reconsideration was an informational
letter rather than a final decision of OWCP, and therefore she could not request reconsideration of

The case record contains an August 24, 2012 magnetic resonance imaging (MRI) scan of appellant’s left knee
which contains an impression of small joint effusion, moderate-sized popliteal cyst, and no evidence of meniscal tear.
6

The employing establishment indicated on the claim forms that appellant’s employment had been terminated,
effective November 27, 2012, due to the expiration of her appointment.
7

8

Counsel also noted that he wished to appeal June 17, 2010 and June 10, 2013 decisions of OWCP.

3

that decision. OWCP further noted, “Your attorney does not argue that the decision dated
November 17, 2010 was incorrect when it was issued.”
On January 10, 2014 appellant filed a notice of recurrence (Form CA-2a) under OWCP
File No. xxxxxx402 for disability from work commencing June 21, 2012 due to her work-related
left knee condition. On January 30, 2014 she filed a Form CA-2a under OWCP File No.
xxxxxx003 for a recurrence of disability commencing October 22, 2012 due to her work-related
left knee condition.
On March 5, 2014 appellant, through counsel requested reconsideration. In the attached
June 25, 2013 report, Dr. Glushakow asserted that her need for repeat left knee surgery on
October 22, 2012 was due to her June 20, 2012 employment injury rather than an earlier injury.
He indicated that appellant had fully recovered from the January 12, 2010 surgery and that prior
operative reports did not note an osteochondral fracture and did not note synovitis. Dr. Glushakow
concluded, “Therefore, the combination of these findings point to the cause of [appellant’s] surgery
being the incident of June 20, 2012.”
By decision dated March 19, 2014, OWCP denied appellant’s March 5, 2014 request for
reconsideration, finding that it was untimely filed and failed to demonstrate clear evidence of error.
Appellant appealed to the Board, and in a February 2, 2015 decision,9 the Board set aside
OWCP’s November 14, 2013 and March 19, 2014 decisions, and remanded the case to OWCP for
further development. The Board found that OWCP improperly determined that counsel’s
communications on behalf of appellant constituted a request for reconsideration of its
November 17, 2010 decision. OWCP determined that counsel expressly sought compensation for
appellant’s October 22, 2012 left knee surgery and any periods of disability related to her accepted
left knee conditions. Consequently, the Board found that OWCP improperly analyzed her case
and wrongly determined, in its November 14, 2013 and March 19, 2014 decisions, that she filed
an untimely request for reconsideration and failed to demonstrate clear evidence of error in its
November 17, 2010 decision. The Board further found that appellant had an outstanding claim
related to her October 22, 2012 left knee surgery and any periods of disability arising after
June 21, 2012. The Board remanded the case to OWCP for consideration of that claim and directed
OWCP to issue an appropriate decision after considering all the relevant documents relating to
both her accepted October 5, 2009 and June 20, 2012 work-related left knee injuries.
On remand OWCP issued a June 11, 2015 decision denying appellant’s request for
authorization of her October 22, 2012 surgery and her claim for a recurrence of disability
commencing June 21, 2012.
Appellant, through counsel, requested a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review. Following a preliminary review, by decision dated
January 8, 2016, OWCP’s hearing representative set aside OWCP’s June 11, 2015 decision,
finding that the case should be forwarded to an OWCP medical adviser to address Dr. Glushakow’s
medical opinions regarding the October 22, 2012 surgery and to discuss whether there were
additional medical conditions causally related to the June 20, 2012 employment injury. OWCP’s
9

Supra note 3.

4

hearing representative indicated that OWCP’s medical adviser should be asked whether referral to
a second opinion examiner would be appropriate. She noted that, after any additional development
deemed necessary, OWCP should issue a de novo decision as to whether appellant was disabled
from work commencing June 21, 2012 and whether the left knee surgery on October 22, 2012 was
causally related to the June 20, 2012 work event.
On remand OWCP referred appellant on October 13, 2016 for a second opinion
examination to Dr. Timothy Henderson, a Board-certified orthopedic surgeon. It requested that
he evaluate whether the October 22, 2012 surgery was necessitated by a work-related condition
and whether she had work-related disability on or after June 21, 2012. In a November 10, 2016
report, Dr. Henderson opined that the October 22, 2012 surgery was not secondary to the
October 5, 2009 employment injury. He noted that appellant appeared to have sustained a new
injury to her left meniscus, but that this injury would not be a work injury. Dr. Henderson posited
that she had partial disability related to nonwork-related degenerative changes.
On November 22, 2016 OWCP requested that Dr. Henderson clarify whether it should
update the accepted conditions to include aggravation of osteoarthritis in the left knee. In a
December 2, 2016 report, Dr. Henderson advised that the accepted conditions should not be
updated to include aggravation of left knee osteoarthritis.
By decision dated December 19, 2016, OWCP found that appellant had not met her burden
of proof to establish a recurrence of disability commencing June 21, 2012 due to a work-related
condition. It also exercised its discretion and denied authorization for her October 22, 2012 left
knee surgery.
On March 9, 2017 counsel, on behalf of appellant, requested reconsideration of the
December 19, 2016 decision and argued that Dr. Henderson’s November 10 and December 2,
2016 reports were not well rationalized. By decision dated April 6, 2017, OWCP denied her
request for reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8l28(a).
Appellant appealed OWCP’s December 19, 2016 and April 6, 2017 decisions to the Board
and, by decision dated December 7, 2017,10 the Board set aside both decisions. The Board found
that there was an unresolved conflict in the medical opinion evidence between Dr. Henderson and
Dr. Glushakow regarding whether appellant’s October 22, 2012 surgery was necessitated by a
work-related condition and whether she had work-related disability on or after June 21, 2012. The
Board determined that, on remand, appellant and the case record must be referred to an impartial
medical examiner for examination and opinion on these matters, to be followed by a de novo
decision.
On remand OWCP referred appellant on December 19, 2017 to Dr. Michael Wujciak, a
Board-certified orthopedic surgeon, for an impartial medical examination and opinion regarding
whether her October 22, 2012 surgery was necessitated by a work-related condition and whether
she established work-related disability on or after June 21, 2012.

10

Supra note 3.

5

In a February 27, 2018 report, Dr. Wujciak reported the findings of his January 10, 2018
physical examination, noting that appellant demonstrated full range of motion of her left knee upon
distraction. Appellant exhibited diffuse tenderness upon palpation of her left knee, but her
response was exaggerated. Dr. Wujciak noted that she did not have ligamentous laxity in her left
knee and observed that her subjective complaints were disproportionately greater than her
objective findings. He indicated that, after appellant suffered her October 5, 2009 work-related
left knee injury, she had a good result from her January 12, 2010 surgery. Dr. Wujciak indicated
that, during the October 22, 2012 surgery, Dr. Glushakow found an osteochondral fracture of the
medial femoral condyle and a tear of the lateral meniscus, but noted that he failed to describe these
conditions with any detail in his surgery report. He advised that he had reviewed a report of an
August 24, 2012 MRI scan of appellant’s left knee and indicated that it was out of the ordinary for
the study to show that the left lateral meniscus had normal signal intensity/morphology given the
performance of the January 12, 2010 surgery.11 Dr. Wujciak asked to review the August 24, 2012
MRI scan in its original hard copy or on CD, and to review any left knee x-rays that were
performed. He also recommended that the original August 24, 2012 MRI scan be reread by an
independent third party. Dr. Wujciak asserted that, with the present documentation provided, he
could not confirm the multiple pathologies observed by Dr. Glushakow during the October 22,
2012 surgery. He also noted that new x-ray studies were warranted.12
On March 12, 2018 OWCP requested that Dr. Wujciak provide a supplemental report
regarding whether appellant’s October 22, 2012 surgery was necessitated by a work-related
condition and whether she had disability on or after June 21, 2012 due to a work-related condition.
In a March 13, 2018 report, Dr. Wujciak responded to a question about whether the October 22,
2012 surgery was necessary due to a work-related condition by noting that, based on the materials
supplied and reviewed, he was unable to objectively “determine/diagnose the injuries sustained on
October 22, 2012.” He indicated that it was apparent that no independent “over-read” of the
August 24, 2012 MRI scan had been performed. Dr. Wujciak advised that Dr. Glushakow’s
operative report and office records were insufficient to be used as determinative documentation in
an independent evaluation. He indicated that his opinion might or might not alter with receipt of
additional materials, including an independent over-read of the August 24, 2012 MRI scan by a
Board-certified radiologist, inter-operative photographs of the January 12, 2010 and October 22,
2012 surgeries, and treatment records produced between June 20 and July 5, 2012.
OWCP sent Dr. Wujciak a number of treatment records dated between June 20 and
July 12, 2012. In a March 15, 2018 report, Dr. Wujciak indicated that he had reviewed the
provided records and noted, “My medical/surgical opinions as expressed in my prior report of
February 27, 2018 and addendum of March 13, 2018 remain otherwise unchanged.”
By decision dated March 23, 2018, OWCP found that appellant failed to meet her burden
of proof to establish disability from work commencing June 21, 2012 due to a work-related left
knee condition. It also denied her request for authorization of October 22, 2012 left knee surgery
because she did not establish that it was necessitated by a work-related condition. OWCP found
Dr. Wujciak indicated “No” in response to a question regarding whether appellant had established total disability
on or after June 21, 2012 due to a work-related condition. He completed a work capacity evaluation (Form OWCP5c) on February 25, 2018 in which he indicated that she could perform modified duty for four hours per day.
11

6

that the special weight of the medical opinion evidence with these respect to these matters rested
with the well-rationalized opinion of Dr. Wujciak, the impartial medical examiner.
Appellant appealed her case to the Board and, in an April 19, 2019 decision,13 the Board
set aside the March 23, 2018 decision. The Board noted that Dr. Wujciak felt that additional
documentation was necessary before he could render a ﬁnal opinion regarding whether her claims
regarding surgery and disability. The Board remanded the case to OWCP and directed it to request
that Dr. Wujciak provide a clarifying supplemental report, to be followed by the issuance of a de
novo opinion regarding the surgery and disability matters.
On remand OWCP requested that Dr. Wujciak provide clarification of his opinion on the
surgery and disability matters. It afforded him 30 days to provide a supplemental report.
Dr. Wujciak did not respond to OWCP’s request within the afforded period and, on July 9, 2019,
OWCP referred appellant for an impartial medical examination with Dr. Alan M. Crystal, a Boardcertified orthopedic surgeon. OWCP provided Dr. Crystal a current statement of accepted facts
(SOAF) and requested that he provide an opinion regarding whether her October 22, 2012 surgery
was necessitated by a work-related condition and whether she had work-related disability on or
after June 21, 2012.
The case record contains a July 9, 2019 Integrated Federal Employees’ Compensation
System (iFECS) report with the designation “ME023 -- Appointment Schedule Notification,”
which indicates that an impartial medical examination had been scheduled for August 1, 2019. A
document entitled, “Bypass History Report for Scheduled Appointment,” contains bypass notes
indicating why each of the Board-certified orthopedic surgeons contacted by OWCP was bypassed
for selection as an impartial medical specialist. The report notes that OWCP telephoned
Dr. Wujciak on July 9, 2019 at 11:28 a.m. and it contains the bypass note, “[Claimant] seen [sic]
this [physician] in the past.” It also shows that OWCP telephoned Dr. Robert Dennis on that date
at 11:28 a.m. and 11:29 a.m. and, for both calls, it contains the bypass note, “The [physician] is
still in court.” On the same date, OWCP telephoned Dr. Leon Sultan at 11:35 a.m. and the bypass
note indicates, “I spoke with the manager and I found that the [physician] do [sic] not want to do
direct deposit and that is why [h]is bill is not paid.” The report also contains the notation, “This
report serves as certification that the Medical Management Application in [iFECS] was used to
schedule this appointment.” In a July 15, 2019 letter, counsel requested that OWCP provide him
with the SOAF provided to Dr. Crystal and with the “selection methodology used to pick
[Dr. Crystal] and the bypass history.” On July17, 2019 OWCP sent counsel the requested
documents.
In an August 1, 2019 report, Dr. Crystal provided a discussion of the medical records
concerning appellant’s treatment since 2009 and incorporated into his report the SOAF provided
by OWCP. He reported the findings of his physical examination, noting that she had normal 5/5
strength in her lower extremities and had synovitis in her left knee with crepitus upon range of
motion. Dr. Crystal diagnosed degenerative osteoarthritis of appellant’s left knee and opined that
her October 22, 2012 left knee surgery was not necessitated by an employment-related condition.
He noted that an August 24, 2012 MRI scan of the left knee showed small joint effusion, moderate
13

Supra note 3.

7

sized popliteal cyst, no evidence of meniscal tear, normal marrow signal in the medial
compartment, and normal marrow signal in normal in the lateral meniscus. Dr. Crystal maintained
that the August 24, 2012 MRI scan did not show objective evidence of a left knee injury from
stepping off a curb and indicated that appellant’s October 22, 2012 surgery report showed an
osteochondral fracture of the medial femoral condyle, a partial tear of the lateral meniscus, and
chondromalacia of the patella. He noted that the operative ﬁndings were consistent with
progressive degenerative arthritis and opined that that the August 24, 2012 MRI scan results
negated a finding that the osteochondral fracture of the medial femoral condyle was traumatic.
Dr. Crystal indicated that, although the operative report noted a torn lateral meniscus, it did not
describe the tear in any detail. He explained that meniscus degeneration with fraying and tearing
was a component of knee arthritis and that, if appellant had a traumatic lateral meniscus tear, it
would have been seen on the MRI scan. Dr. Crystal noted that, even if appellant had a minute
lateral meniscus tear, it would have been asymptomatic and would not have caused disability. He
opined that she did not have employment-related disability on or after June 21, 2012 and indicated
that her inability to perform her regular work was not due to an employment-related condition.
Appellant was capable of performing sedentary work on a full-time basis.
By decision September 5, 2019, OWCP denied appellant’s claim for a recurrence of
disability from work commencing June 21, 2012 due to a work-related left knee condition and
denied her request for authorization of the October 22, 2012 left knee surgery because the
procedure was not necessitated by a work-related condition. It found that the special weight of the
medical opinion evidence with respect to these issues rested with the well-rationalized opinion of
Dr. Crystal.
On February 19, 2020 appellant, through counsel, requested reconsideration of the
September 5, 2019 decision.14 In a February 19, 2020 statement, counsel argued that Dr. Crystal
did not seem to understand that, under OWCP File No. xxxxxx003, OWCP had accepted her claim
for medial meniscus tear of the left knee and authorized left knee surgery which was performed on
January 12, 2010. He maintained that Dr. Crystal questioned Dr. Glushakow’s interpretation of
an August 24, 2012 MRI scan which documented a lateral meniscus partial tear and patellar
chondromalacia of appellant’s left knee. Counsel asserted that Dr. Glushakow also documented
an osteochondral fracture of the medial femoral condyle and traumatic chondromalacia of the left
knee and that Dr. Henderson found a lateral meniscus tear and aggravation of preexisting arthritis
of the left knee. He argued that, even if the January 12, 2010 surgery was unnecessary (as had
been indicated by Dr. Crystal), it was performed due to appellant’s employment-related injury and
was part of the treatment under her workers’ compensation case. Counsel noted, “As a result,
OWCP must accept the surgery result.” He indicated that she had undergone two surgeries and
clearly had severe problems in her left knee because of her two employment-related injuries.
Counsel asserted that Dr. Crystal’s report was not properly rationalized and that he should not have
gone beyond the findings of the SOAF. He also alleged that OWCP’s selection of Dr. Crystal as
an impartial medical examiner was not proper and advised that reference should be made to another
February 19, 2020 statement he produced.

14

Appellant resubmitted copies of Dr. Crystal’s August 1, 2019 report.

8

In another February 19, 2020 statement, counsel requested that OWCP provide a statement
of services and proof of payment for the August 1, 2019 impartial medical examination conducted
by Dr. Crystal. He indicated that he had received an iFECS report showing the following: that
Dr. Wujciak was bypassed because he previously served as an impartial medical examiner; that
Dr. Robert Dennis was bypassed because he was in court on July 9, 2019 (with telephone
conversations occurring at 11:28 a.m. and again at 11:29 a.m. on that date); and that Dr. Sultan
was bypassed for “some reason regarding direct deposit.” Counsel requested a complete and total
explanation regarding the iFECS process. He maintained that it seemed every physician on the
list was a “regular for OWCP,” rather than a “referee-type physician,” and alleged that the
physicians had been used for second opinions and had performed many examinations for OWCP
in the past. Counsel requested an explanation as to why Dr. Dennis was bypassed and why his
office was called on two occasions one minute apart, and noted that he wished to receive better
explanations as to why the other physicians were bypassed. He indicated that he understood that
Dr. Wujciak was bypassed because he previously served as an impartial medical examiner.
Counsel noted, however, that appellant lived in the area of Irvington, New Jersey, and asserted
that there were many orthopedists in her area that could have been considered for an impartial
medical examiner.
By decision dated May 19, 2020, OWCP denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his or her own motion or on application.15 To require
OWCP to reopen a case for merit review pursuant to FECA, the claimant must provide evidence
or an argument which: (1) shows that OWCP erroneously applied or interpreted a specific point
of law; (2) advances a relevant legal argument not previously considered by OWCP; or
(3) constitutes relevant and pertinent new evidence not previously considered by OWCP.16
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.17 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.18 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
15

5 U.S.C. § 8128(a); see L.D., Docket No. 18-1468 (issued February 11, 2019); V.P., Docket No. 17-1287 (issued
October 10, 2017); D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).
16

20 C.F.R. § 10.606(b)(3); see M.S., Docket No. 18-1041 (issued October 25, 2018); L.G., Docket No. 09-1517
(issued March 3, 2010); C.N., Docket No. 08-1569 (issued December 9, 2008).
17
Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016).
Timeliness is determined by the document receipt date of the request for reconsideration as indicated by the received
date in iFECS. Id. at Chapter 2.1602.4b.
18

Id. at § 10.608(a); see D.C., Docket No. 19-0873 (issued January 27, 2020); M.S., 59 ECAB 231 (2007).

9

reopening the case for review on the merits.19 The Board has held that the submission of evidence
or argument which repeats or duplicates evidence or argument already in the case record does not
constitute a basis for reopening a case.20
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
On February 19, 2020 appellant filed a timely request for reconsideration from a
September 5, 2019 decision.21 The Board finds that she did not establish that OWCP erroneously
applied or interpreted a specific point of law, nor did she advance a relevant legal argument not
previously considered by OWCP. In a February 19, 2020 statement, counsel argued that
Dr. Crystal was improperly selected as an impartial medical examiner and maintained that
therefore his August 1, 2019 report could not serve as the basis for denying appellant’s claim that
her October 22, 2012 left knee surgery should be authorized as necessitated by a work-related
condition and her claim that she should receive wage-loss compensation for work-related disability
commencing June 21, 2012. However, he did not provide support for the argument that
Dr. Crystal was improperly selected as an impartial medical examiner. Counsel merely detailed
the contents of documents already in the case record which contained information regarding why
other physicians were bypassed before the selection of Dr. Crystal. He did not cite OWCP’s
procedures/regulations or Board precedent to support his assertion that OWCP improperly selected
Dr. Crystal. In another February 19, 2020 report, counsel asserted that the opinions contained in
Dr. Crystal’s August 1, 2019 report were insufficiently well rationalized to serve as the basis for
OWCP’s denial of appellant’s surgery and disability claims. He alleged that Dr. Crystal had not
accepted the factual underpinnings of the SOAF because of the manner in which he interpreted the
findings of an August 1, 2019 MRI scan of appellant’s left knee. However, there is no indication
that Dr. Crystal had not acknowledged the facts contained in the SOAF, including OWCP’s
acceptance that appellant sustained a medial meniscus tear of the left knee on October 5, 2019 and
that it authorized January 12, 2010 left knee surgery. He only noted that the August 1, 2019 MRI
scan did not show a lateral meniscus tear of the left knee, a condition which has not been accepted
as employment related. For these reasons, the Board finds that appellant is not entitled to a review
of the merits based on either the first or second requirement under 20 C.F.R. § 10.606(b)(3).
On reconsideration, appellant resubmitted copies of Dr. Crystal’s August 1, 2019 report
which were already in the case record. The submission of this evidence does not warrant a review
of appellant’s claim on the merits because Board has held that the submission of evidence which

19

Id. at § 10.608(b); see T.V., Docket No. 19-1504 (issued January 23, 2020); E.R., Docket No. 09-1655 (issued
March 18, 2010).
20

N.L., Docket No. 18-1575 (issued April 3, 2019).

21

See J.F., Docket No. 16-1233 (issued November 23, 2016).

10

repeats or duplicates evidence already in the case record does not constitute a basis for reopening a
case.22
Therefore, appellant also failed to satisfy the third requirement under 20 C.F.R.
§ 10.606(b)(3). The Board accordingly finds that she has not met any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 19, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 24, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

22

See supra note 20.

11

